Jackson, Chief Justice.
1. The only question pressed before us is, that the ver.dict does not cover the issues made. It appears that the declaration makes a suit by the plaintiff against the defendant on a contract in reference to a plantation and some implements, stock, etc., thereon, rented by the former from the latter, wherein it is alleged that the defendant owes plaintiff certain sums of money on a settlement between them, on a fair accounting on the contract; and, further, that the contract left out one important item, which plaintiff also embraced, and prayed a reformation of the contract so as to embrace it. The defendant did not plead as to such reformation of the contract; but the pleas he filed were the general issue, and a plea of settlement by reason of arbitrament and award. The jury found a verdict in money for the plaintiff; whereupon, defendant made a motion in arrest of judgment and for a new trial, on the ground that the verdict did not cover the issues made, and that the verdict was contrary to the weight of the evidence, and to law, equity and justice. The motion.to arrest the judgment on the ground that the verdict does not cover the issues, being in effect repeated in the motion for a new trial, on the same ground among others, it is only necessary to consider the latter motion.
That the contract could be reformed at law, would seem clear from our statute; but to make an issue thereon, *691there must be pleading on both sides. Chitty’s Blackstone, 3d book, 3 [4. There is no plea whatever by the defendant in regard to the reformation of the contract, much less is there any equitable plea; and when the jury found for plaintiff a verdict for money, it found on the issues made.by the pleas filed. The verdict, therefore, covers the issues made in the case. It seems that the judge, in his charge, did call the attention of the jury to. the reformation of the contract, but the issue is not made by the charge, but by the pleadings; No exception is taken to the charge on this ground.
The truth appears to be that the allegation of plaintiff was made touching the omission alleged to be left out of the contract in order to put in evidence thereon. No objection to evidence is in the motion, and the ground relied on is, that the jury failed to find on the issues.
2. The facts being controverted as respects any indebtedness and the amount of it, and the judge presiding being satisfied with the verdict, the grounds that the verdict is against the weight of the evidence and the law and equity of the case, amount to nothing, there being enough testimony to sustain the verdict. Indeed, these grounds were ■not pressed before us by the plaintiff in error, the point relied on being the alleged omission of the jury to find on all the issues.
Judgment affirmed.